DETAILED ACTION
Claim(s) 1-21 are pending for consideration following applicant’s amendment filed 7/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “a first aperture including a first cast seal” (line 3) should be “the first aperture including a first cast seal”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10773863 in view of Steigerwalt et al. (US Patent 6951228).  Claims 1-20 of the parent patent recite all of the limitations of the instant application except for the third aperture of the second vessel closure (the parent patent recites “one or more apertures”).  Steigerwalt teaches a second vessel closure 240 having a plurality of apertures 110.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of the parent patent to include an additional aperture in the second vessel closure as taught by Steigerwalt for the purpose of allowing for additional fluids to be introduced into the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwalt et al. (US Patent 6951228) in view of Bongiorno (US Patent 7350833).
Regarding Claim 1, Steigerwalt discloses a fluid distribution hub 10 (Figure 1 especially), comprising: a first vessel closure (manifold bottom 250 is readable as a first vessel closure in at least the same manner as achieved by applicant’s vessel closure which is merely a connector having an aperture therethrough) having a first body 250, the first body defining a first aperture (first aperture 310; Figures 1 and 3A especially) extending axially through the first body (as shown in Figures 1 and 3A), the first aperture configured to sealingly attach a first insert 300 to the first body; a second vessel closure (manifold top 240 is readable as a second vessel closure in the same manner as achieved by applicant’s vessel closure which is merely a connector having apertures therethrough) having a second body 240, the second body defining a second aperture 110 extending axially through the second body 240 and a third aperture 110 (plurality of apertures 110 extend axially through second body 240 as shown in Figure 1) extending axially through the second body, the second aperture configured to sealingly attach a second insert 290 to the second body, the third aperture configured to sealingly attach a third insert 290 (plurality of inserts 290 as shown in Figure 1, each insert provided in a respective aperture of the second body 240) to the second body; a gasket 260 arranged between the first vessel closure 250 and the second vessel closure 240. 
Steigerwalt does not disclose a clamp at least partially surrounding the first vessel closure, the second vessel closure, and the gasket, the clamp securing the first vessel closure to the second vessel closure with the gasket disposed between the first vessel closure and the second vessel closure.  
Bongiorno teaches a fluid connector and further teaches a clamp 40 at least partially surrounding a first coupler 16, a second coupler 18, and a gasket 20, the clamp securing the first coupler to the second coupler with the gasket disposed between the first coupler and the second coupler (as shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steigerwalt such that the first and second vessel closures are secured using a clamp as taught by Bongiorno for the purpose of providing an assembly which is easily disassembled (via the split-ring clamp as taught by Bongiorno) to thereby allow for maintenance or cleaning.
Regarding Claim 8, Steigerwalt is seen as further disclosing one or more anchors (valve halves 230 are seen to be readable as “anchors”, at least because they provide anchoring for additional fluid components 201-209 to the manifold), each of the one or more anchors adhesively attached to a respective aperture of the second body (these elements may be adhesively attached; col. 7, lines 8-12).
Regarding Claim 9, Steigerwalt further discloses the one or more anchors 230 are constructed from material selected from the group consisting of metal, plastic, glass-filled plastic, ceramics, and composites (these elements are plastic, as Steigerwalt discloses they may be assembled with the manifold using plastic to plastic ultrasonic welding; col. 5, lines 10-19).
Regarding Claim 10, Steigerwalt is seen as further disclosing at least one of the first insert, the second insert, or the third insert comprise tubing (the inserts may be seen to comprise the further upstream elements including the tubing 201-209).
Regarding Claim 18, when making and using the device of Steigerwalt in view of Bongiorno (the proposed modification of Steigerwalt in view of Bongiorno as described with respect to claim 1 above is incorporated herein), Steigerwalt in view of Bongiorno necessarily discloses a method of manufacturing a fluid distribution hub 10 (Figure 1 especially), the method comprising: positioning a gasket 260 between a first vessel closure 250 and a second vessel closure 240 (as described above), the first vessel closure having a first body 250, the first body defining a first aperture 310 extending axially through the first body and a first insert 300 sealingly attached to the first aperture, the second vessel closure having a second body 240, the second body defining a second aperture 110 extending axially through the second body and a third aperture (additional aperture 110) extending axially through the second body, the second vessel closure including a second insert 290 sealingly attached to the second aperture and a third insert (additional insert 290) sealingly attached to the third aperture; and securing the first vessel closure to the second vessel closure with a clamp (as taught by Bongiorno at clamp 40) at least partially surrounding the first vessel closure, the second vessel closure, and the gasket (in the same manner as taught by Bongiorno as shown in Figure 3).
Regarding Claim 21, Steigerwalt in view of Bongiorno further discloses the gasket (gasket assembly 20 as taught by Bongiorno) fully separates the first vessel closure and the second vessel closure from one another (in the manner taught by Bongiorno; the vessel closures 16 and 18 are fully separated by the gasket assembly 20).
Claims 4-7, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steigerwalt et al. (US Patent 6951228) in view of Bongiorno (US Patent 7350833) as applied to claims 1 or 18 above, and further in view of McCarthy et al. (US Patent Application 2004/0059178).
Regarding Claim 4, Steigerwalt discloses the first 300, second 290, and third 290 inserts are welded to their respective apertures.  Steigerwalt does not disclose a first cast seal bonding the first insert to the first aperture and a second cast seal bonding at least one of the second insert to the second aperture or the third insert to the third aperture.
McCarthy teaches a medical coupling and further teaches (para. 0096; Figure 24) a cast seal (silicone adhesive similar to that disclosed by applicant) bonding an insert 30 to an aperture of a first end 562.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steigerwalt such that the inserts are assembled in the respective apertures using a cast seal as taught by McCarthy for the purpose of utilizing an alternative connection means known in the art which ensures the elements remain connected as desired (via the adhesive silicone as taught by McCarthy).
Regarding Claim 5, Steigerwalt in view of McCarthy further discloses the first cast seal (silicone adhesive as taught by McCarthy as described above) aseptically bonds and seals the first insert to the first aperture (in at least the same manner as achieved by the silicone disclosed by the applicant) the second cast seal (silicone adhesive as taught by McCarthy as described above) aseptically bonds and seals the second insert to the second aperture (in at least the same manner as achieved by the silicone disclosed by the applicant).
Regarding Claim 6, Steigerwalt in view of McCarthy further discloses a third cast seal (silicone adhesive as taught by McCarthy as described above) bonding the third insert to the third aperture, the second cast seal (silicone adhesive as taught by McCarthy as described above) bonding the second insert to the second aperture.
Regarding Claim 7, Steigerwalt in view of McCarthy further discloses the first cast seal and the second cast seal are formed by a liquid silicone casting agent or perfluorpolyether (silicone adhesive as taught by McCarthy which is applied as a liquid as is known in the art).  Alternatively, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to apply the silicone in any desired phase, including liquid, for the purpose of ensuring the desired adhesion.
Regarding Claim 19, Steigerwalt in view of Bongiorno and further in view of McCarthy (the proposed modification further in view of McCarthy as described with respect to claim 4 above is incorporated herein) further discloses creating the first vessel closure including bonding the first insert (300 of Steigerwalt) to the first aperture with a cast seal (in the manner taught by McCarthy using a silicone adhesive as described above).
Regarding Claim 20, Steigerwalt in view of Bongiorno and further in view of McCarthy (the proposed modification further in view of McCarthy as described with respect to claim 4 above is incorporated herein) further discloses creating the second vessel closure including bonding the second insert (290 of Steigerwalt) to the second aperture or the third insert (additional insert 290 of Steigerwalt) to the third aperture with a cast seal (in the manner taught by McCarthy using a silicone adhesive as described above).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steigerwalt et al. (US Patent 6951228) in view of Bongiorno (US Patent 7350833) as applied to claim 10 above, and further in view of Gottlieb et al. (US Patent Application 2004/0064086).
Regarding Claim 11, Steigerwalt does not disclose at least one of the first insert, the second insert, or the third insert comprise silicone tubing.
Gottlieb teaches a tubing connection device and further teaches a tube 60 is a silicone tube (para. 0065).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steigerwalt such that at least one of the first, second, or third inserts comprise silicone tubes as taught by Gottlieb for the purpose of utilizing an old and well known material which is inexpensive and readily available.
Claims 12-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steigerwalt et al. (US Patent 6951228) in view of Bongiorno (US Patent 7350833) as applied to claim 10 above, and further in view of Spohn et al. (US Patent Application 2007/0161970).
Regarding Claim 12, Steigerwalt does not disclose a sleeve surrounding at least a portion of the second insert or the third insert.
Spohn teaches a fluid delivery system and further teaches a sleeve 2110 (para. 0219) surrounding at least a portion of an insert 1724.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steigerwalt to include a sleeve surrounding at least a portion of the second insert or the third insert as taught by Spohn for the purpose of providing an alternative, functionally equivalent arrangement for connecting upstream tubing to the manifold with a valve therebetween (as taught by Spohn).
Regarding Claim 13, Steigerwalt in view of Spohn further discloses the sleeve (as taught by Spohn at 2110 as described above) is formed of a material having plasticity such that pressure applied to the sleeve causes the sleeve to attach and seal the second insert or the third insert to the respective aperture (as taught by Spohn; the sleeve inherently includes sufficient plasticity because axial pressure applied to the sleeve inherently causes the sleeve to slide within the aperture to allow for connection with the aperture as shown by Spohn in Figure 49; the sleeve attaches and seals the insert 1724 to the aperture within 1759 as shown in Figure 49).
Regarding Claim 14, Steigerwalt in view of Spohn further discloses the sleeve (as taught by Spohn at 2110 as described above) is adhesively attached to the second insert or the third insert (in the manner taught by Spohn in which sleeve 2110 is adhesively attached to insert 1724; para. 0219).
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steigerwalt et al. (US Patent 6951228) in view of McCarthy et al. (US Patent Application 2004/0059178) and further in view of Bongiorno (US Patent 7350833).
Regarding Claim 15, Steigerwalt discloses a fluid distribution hub 10 (Figure 1 especially), comprising: a first vessel closure (manifold bottom 250 is readable as a first vessel closure in at least the same manner as achieved by applicant’s vessel closure which is merely a connector having an aperture therethrough) having a first body 250, the first body defining a first aperture (first aperture 310; Figures 1 and 3A especially) extending axially through the first body (as shown in Figures 1 and 3A), the first aperture configured to sealingly attach a first tube 300 to the first aperture; a second vessel closure (manifold top 240 is readable as a second vessel closure in the same manner as achieved by applicant’s vessel closure which is merely a connector having apertures therethrough) having a second body 240, the second body defining a second aperture 110 extending axially through the second body 240 and a third aperture 110 (plurality of apertures 110 extend axially through second body 240 as shown in Figure 1) extending axially through the second body, the second aperture configured to sealingly attach a second tube 290 to the second aperture, the third aperture configured to sealingly attach a third tube 290 (plurality of inserts 290 as shown in Figure 1, each insert provided in a respective aperture of the second body 240) to the third aperture; a gasket 260 arranged between the first vessel closure 250 and the second vessel closure 240. 
Steigerwalt does not disclose the first aperture including a first cast seal configured to sealingly attach a first tube to the first aperture and the second body including a second cast seal configured to sealingly attach a second tube to the second aperture or a third tube to the third aperture.
McCarthy teaches a medical coupling and further teaches (para. 0096; Figure 24) a cast seal (silicone adhesive similar to that disclosed by applicant) bonding an tube 30 to an aperture of a first end 562.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steigerwalt such that the tubes are assembled in the respective apertures using a cast seal as taught by McCarthy for the purpose of utilizing an alternative connection means known in the art which ensures the elements remain connected as desired (via the adhesive silicone as taught by McCarthy).
Steigerwalt further does not disclose a clamp at least partially surrounding the first vessel closure, the second vessel closure, and the gasket, the clamp securing the first vessel closure to the second vessel closure with the gasket disposed between the first vessel closure and the second vessel closure.  
Bongiorno teaches a fluid connector and further teaches a clamp 40 at least partially surrounding a first coupler 16, a second coupler 18, and a gasket 20, the clamp securing the first coupler to the second coupler with the gasket disposed between the first coupler and the second coupler (as shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Steigerwalt such that the first and second vessel closures are secured using a clamp as taught by Bongiorno for the purpose of providing an assembly which is easily disassembled (via the split-ring clamp as taught by Bongiorno) to thereby allow for maintenance or cleaning.
Regarding Claim 16, Steigerwalt in view of McCarthy further discloses a first tube 300 sealingly attached to the first aperture by the first cast seal (in the manner taught by McCarthy as described above); a second tube 290 sealingly attached to the second aperture by the second cast seal (in the manner taught by McCarthy as described above); and a third tube (additional tube 290) sealingly attached to the third aperture (in the manner taught by McCarthy as described above).
Regarding Claim 17, Steigerwalt in view of McCarthy further discloses the first cast seal (silicone adhesive as taught by McCarthy as described above) aseptically bonds and seals the first tube to the first aperture (in at least the same manner as achieved by the silicone disclosed by the applicant) the second cast seal (silicone adhesive as taught by McCarthy as described above) aseptically bonds and seals the second tube to the second aperture (in at least the same manner as achieved by the silicone disclosed by the applicant).
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action (or with a timely filed terminal disclaimer as described above) and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 2, the gasket of Steigerwalt does not “bisect” the chamber because the gasket does not divide the chamber into two equal parts.  Furthermore, there is no motivation to modify Steigerwalt such that the gasket bisects the chamber as claimed.  
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the proposed combination of Steigerwalt in view of Bongiorno is improper because the reasoning of providing an assembly which is easily disassembled would not have been obvious because Steigerwalt is directed to a single use device (page 9 of 13 of applicant’s reply filed 7/19/2022).  However, these arguments are not persuasive because there is no disclosure in Steigerwalt that the device is directed only to a single use device as argued by applicant.  Applicant’s response cites a product listing website, however there is no evidence that any of these products correlate entirely with the disclosure relied upon in the rejections.  Due to at least this lack of evidence, one of ordinary skill in the art would recognize that the device of Steigerwalt may be desirable for use in multi-use environments.  Applicant further argues that Steigerwalt discloses welding and therefore there is no motivation for the proposed combination.  These arguments are not persuasive because, as described in the rejections above and in the previous action, utilizing a clamp as taught by Bongiorno allows for disassembly for maintenance and cleaning (and thereby allowing for multi-use of the device).  Such a modification saves costs and waste as would be recognized by one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753